Order filed August 20, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00460-CV
                                    ____________

                         ALLEN F. CALTON, Appellant

                                         V.

    JASON NEWMAN, LAUREN TANNER AND BAKER BOTTS, LLP,
                          Appellees


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-09348

                                      ORDER

      This is an appeal from a judgment signed January 20, 2015. The clerk’s
record has not been filed in this appeal. The District Clerk has informed this court
that appellant did not pay for preparation of the clerk’s record. In response to
notices from this court, appellant filed an affidavit of indigence, which this court
referred to the trial court. We have been advised that a contest to the affidavit was
filed, but have not been advised of the ruling on the contest.
      To determine whether appellant is entitled to proceed without the advance
payment of costs, we issue the following order for a partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before September 21, 2015. In order that this court
may ascertain its jurisdiction over the appeal, the partial clerk’s record shall
contain (1) the judgment being appealed; (2) any motion for new trial or other
post-judgment motion; and (3) the notice of appeal. In addition, the partial clerk’s
record shall contain: (4) appellant’s affidavit of indigence; (5) the contest(s) to the
affidavit of indigence, if any; (6) the trial court’s order ruling on any contest; (7)
any other documents pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM